DENY and Opinion Filed March 21, 2022




                                        In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-01085-CV

            IN RE PRICEWATERHOUSECOOPERS LLP, Relator

           Original Proceeding from the 14th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-21-14494

                         MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Carlyle
                             Opinion by Justice Carlyle
      Relator’s December 9, 2021 petition for writ of mandamus challenges the trial

court’s order granting real party in interest’s application to enforce the arbitration

subpoena. Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that he lacks an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      After reviewing the petition, response, reply, and the record, we conclude that

relator has failed to show its entitlement to the relief requested. See TEX. R. APP. P.

52.8(a). Accordingly, we deny the petition for writ of mandamus. We also lift the

stay issued by our December 10, 2021 order.
211085f.p05     /Cory L. Carlyle/
                CORY L. CARLYLE
                JUSTICE




              –2–